     Case 3:19-cv-01545-WQH-AHG Document 21 Filed 06/23/20 PageID.239 Page 1 of 1



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11    M RESORTS, LTD., an Idaho                            Case No.: 19-cv-1545-WQH-AGH
      Limited Partnership,
12
                                          Plaintiff,       ORDER
13
      v.
14
      NEW ENGLAND LIFE
15
      INSURANCE COMPANY AKA
16    NEW ENGLAND VARIABLE
      LIFE INSURANCE COMPANY,
17
      et al.,
18                                    Defendants.
19
      HAYES, Judge:
20
            Pursuant to the parties’ Joint Motion to Dismiss Action with Prejudice under Rule
21
      41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure (ECF No. 20),
22
            IT IS HEREBY ORDERED that the Joint Motion (ECF No. 20) is granted. This
23
      action is dismissed in its entirety with prejudice, with each party to bear its own attorneys’
24
      fees and costs. The Clerk shall close the case.
25
      Dated: June 23, 2020
26
27
28

                                                       1
                                                                                 19-cv-1545-WQH-AGH
